                Case 1:20-cv-00687-GLS-DJS Document 9 Filed 06/22/20 Page 1 of 1




                                                 STATE OF NEW YORK
                                           OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES                                                                                         DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                             LITIGATION BUREAU


                                               Writer Direct: (518) 776-2584

                                                         June 22, 2020

       Hon. Gary L. Sharpe
       Senio U.S. District Judge
       James T. Foley U.S. Courthouse
       445 Broadway, Room 112
       Albany, NY 12207


       Re:      Association of Jewish Camp Operators, et al. v. Cuomo
                20-cv-687, GLS/DJS
                Plaintiffs’ Request for a Temporary Restraining Order Upon Order to Show Cause


       Dear Judge Sharpe,

                Please accept this letter in response to plaintiffs’ letter dated June 22, 2020.

               Defendants respectfully request until Monday, June 29, 2020 to submit opposition to
       Plaintiffs’ motion for a temporary restraining order.

               Defendants were not served with this motion until today, June 22. Plaintiffs have been on
       notice for months that overnight summer camps might not open. They admit they had definitive
       notice that overnight camps could not open as of June 12, 2020, giving them 10 days to tailor their
       complaint to the specific facts of their case. Defendants should be afforded a similar opportunity
       to develop evidence and argument in opposition.

                Thank you for your consideration of this matter.

                                                                       Respectfully yours,

                                                                       s/ Chris Liberati-Conant

                                                                       Chris Liberati-Conant
                                                                       Assistant Attorney General
                                                                       Bar Roll No. 700466
                                                                       christopher.liberati-conant@ag.ny.gov


                    THE CAPITOL, ALBANY, NY 12224 ● (518) 776-2300 ● FAX (518) 915-7738 * NOT FOR SERVICE OF PAPERS
                                                            WWW.AG.NY.GOV
